Citation Nr: 0302745	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
gastrointestinal disability, diagnosed as tension gastritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from June 1981 to June 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision in which the RO denied a compensable rating for the 
veteran's gastrointestinal disability, characterized as 
tension gastritis.  

The veteran testified before the undersigned member of the 
Board at a January 2001 hearing at the RO.  A copy of the 
transcript of that hearing is of record.

The case was remanded by the Board in April 2001 for 
evidentiary development to include a VA examination.  The 
case has now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.	Attempts to obtain all relevant evidence necessary for 
disposition of the veteran's appeal have been made by the 
RO.

2.	This case was remanded by the Board in April 2001 for 
evidentiary development to include a VA examination.

3.	After having received full notice in the Board's April 
2001 remand as to the consequences of failure to appear 
for a VA compensation examination, the veteran failed to 
report without good cause for VA contract examination for 
gastrointestinal disability.





CONCLUSION OF LAW

The claim for an increased (compensable) rating for a 
gastrointestinal disability, diagnosed as tension gastritis, 
is denied. 38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
§ 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, the VCAA redefines the obligations of VA 
with respect to the duties to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by November 1997 rating decision, as well as in the 
Statement of the Case, supplemental statements of the case, 
and various correspondence, VA informed the veteran of the 
evidence needed to support her claim.  Specifically, in a 
VCAA letter dated in February 2002, the veteran was notified 
of the need to supply competent medical evidence to show that 
her gastritis is manifested by more severe symptoms 
productive of a higher rating under listed schedular 
criteria; or that it produces an exceptional or unusual 
disability picture meriting extraschedular consideration.  
She was notified of the need to provide releases and to 
identify any additional sources of outstanding medical 
treatment records.  The RO also notified the veteran of 
efforts VA would make to secure outstanding medical records 
of treatment, and that VA would provide a medical examination 
or obtain a medical opinion if necessary for a decision on 
the claim.  

The Board's April 2001 remand specifically informed the 
veteran of 38 C.F.R. § 3.655, of the consequences of failing 
to report for a scheduled VA examination, and that the 
medical findings to be obtained at that examination were 
necessary for the adjudication of her claim.  The record 
shows that the examination to which the veteran failed to 
report, was originally scheduled for May 28, 2002, and was 
rescheduled to May 29, 2002.  The veteran was informed of the 
scheduled examination by letters dated May 14, 2002, and May 
15, 2002.  Accordingly, VA has met its duty to notify the 
veteran.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO requested and obtained all 
outstanding VA treatment records from May 2000 to February 
2002, and the veteran has not referenced any outstanding 
evidence that might aid in her claim.  Additionally, pursuant 
to the Board's remand, the veteran was scheduled for a VA 
compensation and pension examination in May 2002.

The veteran was also afforded a hearing before the Board in 
January 2001 at the RO, and by letter dated in September 
2002, she was provided ample opportunity to submit additional 
evidence and written argument to the Board.

Under the circumstances, the Board finds that the 
requirements of the remand have been met, and the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim, and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give her another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The record reveals that in 1997 the veteran filed a claim for 
an increased rating for her service-connected 
gastrointestinal disability, diagnosed as gastritis, then 
noncompensably rated.  By rating decision of November 1997, 
the claim was denied, and the veteran appealed.

At a hearing before the Board in January 2001, the veteran 
testified to the effect that she had been receiving regular 
treatment for her gastrointestinal disability at a VA 
facility.

In its April 2001 Board remand, the Board noted that the 
veteran had last been afforded a VA examination in October 
1997, had asserted that the examination was inadequately 
performed, and that the disability had worsened.  The record 
showed that no treatment records had been obtained by the RO 
after May and June 2000.  The Board found that there was 
insufficient evidence to evaluate the veteran's claim for an 
increased rating, and that further development, by way of 
additional medical records and re-examination, was necessary 
to obtain information regarding the current severity of the 
service-connected gastrointestinal disorder.  

The veteran was advised that failure to report for a 
scheduled examination would have adverse consequences on her 
claim.  The provision pertaining to failure to report for VA 
examination was set forth prominently and in full in the 
remand, and the veteran was explicitly informed that failure 
to attend a subsequent VA examination would result in denial 
of her claim. See 38 C.F.R. § 3.655.

In a letter dated in February 2002, the RO advised the 
veteran of the Veterans Claims Assistance Act of 2000 (VCAA), 
and of what evidence was needed to substantiate her claim for 
an increased rating for her gastrointestinal disability.  The 
veteran was also advised that a VA examination would be 
scheduled in accordance with the Board's remand, but not 
until after 60 days in order to give her a chance to submit 
additional evidence in support of her claim, in accordance 
with the types of evidence as identified in the VCAA letter.  

Pursuant to the Board's remand, the RO also requested and 
obtained VA outpatient treatment records for the period from 
May 2000 to February 2002, and arranged for the veteran to be 
re-examined.

In letters dated in May 2002, the veteran was advised by a VA 
contract provider, QTC Medical Services, that VA had 
requested a compensation and pension examination be scheduled 
for the veteran to be examined in relation to her claim for 
an increased rating.  The veteran was advised of the 
appointment scheduled in May 2002, at Norfolk II Clinic.

A No Show Notice from QTC, dated in August 2002, verified 
that the veteran had failed to appear for the scheduled 
appointment in May 2002.  The letters advising the veteran of 
the scheduled date for the VA examination are contained in 
the claims folder, and there is no indication in the claims 
folder that the letters were returned to the RO by the United 
States Postal Service as undeliverable.

Additionally, in a September 2002 supplemental statement of 
the case, and October 2002 notice letter, the RO advised the 
veteran of her right to submit additional evidence or 
testimony before the Board, and stipulated the provisions of 
38 C.F.R. § 3.655, concerning the consequences of failure to 
report for a medical examination in the absence of enumerated 
good causes.  No response had been received from the veteran 
as of January 2003 when the case was transferred to the Board

Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as 
appropriate. 38 C.F.R. § 3.655(a).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination. Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(g).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process. 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

The record shows that notices to the veteran informing her of 
the scheduled dates of examination were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran is presumed to have received these notifications. See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  The record 
reflects no contacts with the RO by the veteran regarding 
adequate reasons for not reporting for the examinations.  
Thus the Board is satisfied that the veteran failed to report 
to the scheduled examinations without good cause. See 38 
C.F.R. § 3.655.
The Board observes that the duty to assist in the development 
and the adjudication of a claim is not a one-way street. 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993).  The veteran's failure to 
attend the May 2002 VA compensation examination constituted a 
failure to cooperate in the development and adjudication of 
her claims, after full notice in an April 2001 Board remand 
as to what the consequences of such failure to report for a 
VA examination would be.  In view of the veteran's failure, 
without good cause, to report for the scheduled VA 
examination, her claim for an increased (compensable) rating 
for a gastrointestinal disability must be denied as a matter 
of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased (compensable) rating for a gastrointestinal 
disability, diagnosed as tension gastritis, is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

